UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/10 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U. S. Equity Fund Global Stock Fund International Stock Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund February 28, 2010 (Unaudited) Common Stocks96.5% Shares Value ($) Consumer Discretionary14.0% Aaron's 29,100 863,397 America's Car-Mart 17,622 a 465,926 ARM Holdings, ADR 40,200 373,458 Cabela's 45,825 a 708,454 Carter's 34,400 a 985,904 Cheesecake Factory 14,250 a 337,012 Cinemark Holdings 40,300 649,233 Corinthian Colleges 35,650 a 578,243 CSS Industries 37,500 633,000 Deckers Outdoor 6,500 a 781,300 Delta Apparel 6,990 a 96,951 Diebold 10,900 315,664 Digital River 5,700 a 149,853 Dollar Thrifty Automotive Group 21,000 a 630,840 Drew Industries 46,900 a 1,086,673 EZCORP, Cl. A 39,800 a 785,254 Gentex 25,300 491,073 Gymboree 20,000 a 870,000 Hawk, Cl. A 58,300 a 1,160,170 Hillenbrand 8,200 164,410 Interval Leisure Group 77,900 a 1,118,644 Isle of Capri Casinos 49,700 a 371,756 Jo-Ann Stores 27,700 a 1,048,445 JOS. A. Bank Clothiers 13,200 a 590,436 Lifetime Brands 111,500 a 899,805 Nobel Learning Communities 45,600 a 367,080 PEP Boys-Manny Moe & Jack 22,100 209,950 Polaris Industries 15,600 713,544 Ryder System 13,700 483,473 Sally Beauty Holdings 110,300 a 903,357 Scholastic 14,900 438,060 Shuffle Master 47,000 a 386,340 Shutterfly 24,700 a 473,993 True Religion Apparel 27,100 a 665,576 Universal Technical Institute 5,700 a 143,982 Warner Music Group 58,900 a 338,086 Consumer Staples3.7% Andersons 22,500 726,750 Brink's 14,500 369,460 Constellation Brands, Cl. A 43,800 a 658,752 Cooper 18,200 729,092 Flowers Foods 26,300 670,387 Landec 103,050 a 624,483 LKQ 19,850 a 380,127 Overhill Farms 41,025 a 231,791 Peet's Coffee & Tea 21,700 a 789,012 United Natural Foods 17,050 a 500,758 Energy5.8% American Oil and Gas 87,700 a 420,083 Arena Resources 18,400 a 762,312 Brigham Exploration 73,500 a 1,206,870 CenterPoint Energy 32,400 433,512 Global Industries 41,100 a 277,425 GMX Resources 47,300 a 435,160 Gulfport Energy 32,850 a 298,935 Holly 24,100 618,888 McMoRan Exploration 53,400 a 922,752 Northern Oil and Gas 44,800 a 553,728 Ormat Technologies 7,700 222,761 Southern Union 24,500 586,530 Southwest Gas 20,800 594,464 Venoco 36,800 a 422,464 Whiting Petroleum 13,300 a 995,505 Financial15.8% Altisource Portfolio Solutions 22,233 a 575,168 American Equity Investment Life Holding 7,200 63,360 American Physicians Capital 15,400 437,668 Baldwin & Lyons, Cl. B 5,075 122,713 BioMed Realty Trust 43,400 670,530 Broadridge Financial Solutions 20,000 420,800 Bryn Mawr Bank 36,800 639,584 Capstead Mortgage 52,400 651,856 Cash America International 22,800 873,924 City Holding 19,300 619,337 CNA Surety 27,075 a 436,449 Community Bank System 29,975 671,740 Euronet Worldwide 35,000 a 634,200 First American 19,800 638,154 First Bancorp/NC 14,250 201,210 First Cash Financial Services 35,400 a 751,188 Global Cash Access Holdings 72,300 a 541,527 Hallmark Financial Services 99,200 a 788,640 Horace Mann Educators 42,100 565,824 IBERIABANK 13,600 776,696 Investment Technology Group 25,500 a 434,010 LaSalle Hotel Properties 23,700 460,017 Max Capital Group 36,200 873,868 National Western Life Insurance 4,500 755,505 Navigators Group 10,500 a 397,635 Net 1 UEPS Technologies 43,300 a 764,245 Ocwen Financial 159,500 a 1,724,195 Omega Healthcare Investors 51,600 978,852 Platinum Underwriters Holdings 16,100 601,979 Portfolio Recovery Associates 9,650 a 514,635 PS Business Parks 13,000 637,000 RLI 10,600 564,874 Selective Insurance Group 30,953 501,748 SLM 49,200 a 550,056 Sterling Bancorp 21,000 171,990 Sterling Bancshares 61,100 288,392 Suffolk Bancorp 14,900 424,352 SVB Financial Group 13,600 a 606,016 Tower Group 26,700 607,959 Walter Investment Management 74,500 1,078,760 Health Care9.4% Abaxis 8,100 a 205,659 Allscripts-Misys Healthcare Solutions 19,100 a 341,699 Amedisys 16,200 a 933,930 AngioDynamics 21,300 a 346,338 Beckman Coulter 5,800 380,248 Bio-Reference Laboratories 5,400 a 213,894 Bruker 33,700 a 421,250 Cambrex 81,282 a 306,433 Celera 22,200 a 132,978 Cepheid 41,650 a 628,915 Charles River Laboratories International 19,100 a 724,272 Chemed 22,100 1,183,676 Computer Programs & Systems 11,900 427,686 Health Management Associates, Cl. A 103,000 a 750,870 HealthSpring 23,200 a 427,112 Hill-Rom Holdings 35,200 923,648 IPC The Hospitalist 7,100 a 234,726 Mednax 7,450 a 398,575 MEDTOX Scientific 5,800 a 52,896 Neogen 12,550 a 304,086 PAREXEL International 52,800 a 1,063,920 PDL BioPharma 45,700 319,900 PharMerica 13,300 a 228,095 Questcor Pharmaceuticals 93,500 a 437,580 SXC Health Solutions 16,000 a 795,360 Techne 4,900 313,208 Theragenics 179,200 a 254,464 USANA Health Sciences 2,560 a 70,886 Vital Images 40,600 a 643,104 West Pharmaceutical Services 19,400 755,630 Industrial13.1% AAON 21,775 458,146 Allegiant Travel 4,625 a 241,148 Beacon Roofing Supply 18,450 a 321,030 CDI 16,525 236,142 Ceradyne 12,100 a 272,734 Corporate Executive Board 24,800 567,424 CoStar Group 4,200 a 165,270 Crown Holdings 26,600 a 726,712 Danaos 11,400 a 45,942 Dresser-Rand Group 12,500 a 386,375 Dynamex 6,400 a 111,360 ESCO Technologies 7,000 228,970 Forward Air 6,800 166,328 Global Power Equipment Group 127,500 a 228,225 Granite Construction 4,700 129,861 Hexcel 66,100 a 728,422 Hubbell, Cl. B 8,700 407,595 Innerworkings 27,050 a 153,374 John Bean Technologies 43,400 709,590 Kansas City Southern 7,200 a 246,960 KBR 18,500 383,135 Knoll 52,250 628,045 Ladish 74,500 a 1,253,090 Lydall 157,700 a 1,260,023 McGrath Rentcorp 28,700 686,504 Mobile Mini 8,400 a 114,156 Navistar International 10,500 a 411,180 NN 91,600 a 325,180 Pall 14,700 580,209 PRGX Global 80,100 a 480,600 Resources Connection 18,150 a 309,276 Ritchie Brothers Auctioneers 12,950 271,562 Rollins 23,700 503,625 School Specialty 43,700 a 932,995 Seaspan 5,200 53,144 Standex International 70,500 1,755,450 Tecumseh Products, Cl. A 28,400 a 358,124 Teledyne Technologies 10,200 a 384,234 Textron 36,200 721,104 Thermadyne Holdings 120,100 a 935,579 Thomas & Betts 25,400 a 916,940 Xerium Technologies 192,325 a 146,167 Information Technology18.4% Accelrys 46,200 a 288,288 American Science & Engineering 6,500 483,015 ANSYS 7,700 a 337,722 Arris Group 99,100 a 1,022,712 Astro-Med 19,000 151,715 Brocade Communications Systems 84,300 a 490,626 Cabot Microelectronics 27,700 a 980,580 Cadence Design Systems 30,500 a 173,850 Cass Information Systems 6,450 195,241 Ciena 20,500 a 293,970 Cognex 13,000 245,700 Comtech Telecommunications 22,800 a 720,936 Comverse Technology 45,100 a 387,860 Concur Technologies 3,900 a 153,426 CSG Systems International 46,700 a 939,604 CTS 30,600 243,576 DealerTrack Holdings 12,600 a 179,172 Digi International 29,800 a 302,470 DST Systems 10,400 a 399,672 Echelon 14,500 a 119,190 F5 Networks 7,950 a 443,610 Fair Isaac 53,500 1,228,360 FARO Technologies 6,650 a 159,201 FLIR Systems 15,100 a 404,831 Forrester Research 8,600 a 257,570 GeoEye 20,200 a 481,164 Guidance Software 13,850 a 70,773 Hutchinson Technology 188,000 a 1,240,800 Ikanos Communications 50,400 a 127,512 Intersil, Cl. A 27,100 402,164 ION Geophysical 65,200 a 298,616 Keynote Systems 26,800 282,472 MAXIMUS 5,800 333,964 MEMC Electronic Materials 24,400 a 295,484 Mercury Computer Systems 25,800 a 315,276 MTS Systems 5,200 141,544 Multi-Fineline Electronix 18,100 a 394,580 Napco Security Technologies 11,250 a 24,638 National Instruments 16,050 507,501 NCI, Cl. A 14,500 a 408,465 Power Integrations 9,900 356,004 Quality Systems 3,300 188,892 RADWARE 19,400 a 329,800 RF Micro Devices 91,000 a 383,110 Rudolph Technologies 7,425 a 59,103 S1 132,200 a 820,962 Scientific Games, Cl. A 20,400 a 344,556 SeaChange International 27,600 a 195,408 Semtech 22,000 a 349,140 Sierra Wireless 19,600 a 161,700 Skyworks Solutions 21,600 a 329,832 Standard Microsystems 25,950 a 506,544 Stratasys 13,000 a 342,810 Syniverse Holdings 42,200 a 709,804 Tekelec 30,100 a 497,252 TeleCommunication Systems, Cl. A 82,600 a 629,412 Telvent GIT 6,750 190,688 TIBCO Software 115,950 a 1,063,262 TNS 30,700 a 725,441 Ultimate Software Group 12,500 a 386,500 Ultratech 19,600 a 252,840 UTStarcom 55,400 a 120,772 Verint Systems 38,450 a 903,575 Vishay Intertechnology 177,700 a 1,821,425 W.R. Berkley 10,600 272,844 Materials8.8% Arch Chemicals 30,400 938,448 Bemis 8,150 238,550 Commercial Metals 18,025 295,610 Cytec Industries 15,600 665,652 Harry Winston Diamond 18,700 186,813 Horsehead Holding 52,450 a 533,417 KapStone Paper and Packaging 73,000 a 668,680 LSB Industries 28,450 a 404,275 Lumber Liquidators Holdings 32,000 a 709,760 Mercer International 196,600 a 762,808 OfficeMax 29,800 a 475,906 Olin 39,800 696,898 Royal Gold 9,300 417,942 RTI International Metals 28,000 a 672,840 Schulman (A.) 36,800 867,008 Schweitzer-Mauduit International 15,700 720,630 Silgan Holdings 8,500 485,435 Solutia 150,300 a 2,114,721 Tetra Technologies 55,800 a 562,464 Thompson Creek Metals 65,100 a 895,125 Zoltek 13,200 a 117,348 Producer Durables5.1% Advance Auto Parts 18,700 762,960 Atlas Air Worldwide Holdings 23,100 a 1,041,348 Bristow Group 22,500 a 814,725 Curtiss-Wright 18,700 599,335 EnerSys 25,100 a 572,029 Force Protection 106,300 a 569,768 Hawaiian Holdings 101,800 a 792,004 Old Dominion Freight Line 12,600 a 387,324 Orbital Sciences 44,784 a 826,265 Orion Marine Group 29,600 a 519,776 Sterling Construction 21,900 a 429,897 Team 26,500 a 480,445 Utilities2.4% Allegheny Energy 15,500 351,075 Allete 6,800 213,860 Cleco 42,800 1,080,272 CMS Energy 19,100 291,657 El Paso Electric 39,700 a 798,764 OGE Energy 6,600 241,296 Pepco Holdings 14,700 247,254 Zoran 39,000 a 442,260 Total Investments (cost $134,396,260) 96.5% Cash and Receivables (Net) 3.5% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $134,396,260. Net unrealized appreciation on investments was $12,256,878 of which $15,300,196 related to appreciated investment securities and $3,043,318 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 141,142,005 - - Equity Securities - Foreign+ 5,511,132 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund February 28, 2010 (Unaudited) Common Stocks95.3% Shares Value ($) Consumer Discretionary8.7% McDonald's 2,500 159,625 NIKE, Cl. B 2,100 141,960 Starbucks 5,900 a 135,169 TJX 3,600 149,868 Consumer Staples12.5% Colgate-Palmolive 1,800 149,292 PepsiCo 2,400 149,928 Procter & Gamble 2,200 139,216 SYSCO 4,800 138,720 Wal-Mart Stores 2,500 135,175 Walgreen 3,700 130,388 Energy10.2% Anadarko Petroleum 1,400 98,182 Apache 1,200 124,368 CARBO Ceramics 1,100 67,133 Diamond Offshore Drilling 1,210 105,657 EOG Resources 660 62,073 Occidental Petroleum 1,500 119,775 Schlumberger 1,850 113,035 Health Care21.9% Abbott Laboratories 2,700 146,556 C.R. Bard 1,950 163,371 Covance 2,500 a 141,550 Gilead Sciences 3,000 a 142,830 Johnson & Johnson 2,200 138,600 Medtronic 3,400 147,560 Pharmaceutical Product Development 6,700 141,102 Resmed 2,900 a 165,532 Stryker 2,800 148,680 Varian Medical Systems 2,900 a 142,013 Industrial13.2% Boeing 2,600 164,216 C.H. Robinson Worldwide 2,500 133,325 Donaldson 3,500 144,410 Fastenal 3,700 164,169 Precision Castparts 1,260 142,065 Rockwell Collins 2,500 140,700 Materials4.0% Ecolab 3,200 134,848 Monsanto 1,900 134,235 Technology24.8% Adobe Systems 3,900 a 135,135 Amphenol, Cl. A 3,800 158,270 Automatic Data Processing 3,600 149,796 Cisco Systems 5,500 a 133,815 Dolby Laboratories, Cl. A 3,000 a 159,810 FLIR Systems 4,600 a 123,326 Intel 6,700 137,551 MasterCard, Cl. A 570 127,891 Microsoft 5,100 146,166 Oracle 6,200 152,830 Paychex 4,500 134,730 QUALCOMM 3,100 113,739 Total Common Stocks (cost $6,319,685) Other Investment4.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $280,000) 280,000 b Total Investments (cost $6,599,685) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $6,599,685. Net unrealized appreciation on investments was $108,700 of which $416,348 related to appreciated investment securities and $307,648 related to depreciated investment securities. 100-899-99 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 6,428,385 - - Mutual Funds 280,000 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Stock Fund February 28, 2010 (Unaudited) Common Stocks93.6% Shares Value ($) Australia2.0% Woodside Petroleum 159,600 Canada.7% Suncor Energy 76,700 Denmark1.8% Novo Nordisk, Cl. B 79,000 a France5.3% Cie Generale d'Optique Essilor International 92,700 5,591,158 Danone 83,888 4,906,032 L'Oreal 58,200 6,024,461 Hong Kong8.4% China Mobile 555,500 5,481,896 CLP Holdings 756,000 5,225,279 CNOOC 3,993,000 6,296,493 Hong Kong & China Gas 1,742,050 3,923,015 Hutchison Whampoa 731,000 5,245,544 Japan17.7% Canon 130,400 5,423,243 Chugai Pharmaceutical 292,100 5,638,488 Daikin Industries 149,000 5,735,607 Denso 146,100 3,959,804 Fanuc 64,400 6,291,767 Honda Motor 122,500 4,246,722 HOYA 180,000 4,509,877 Keyence 13,070 2,870,119 Mitsubishi Estate 372,000 5,840,959 Nintendo 19,700 5,359,322 Shin-Etsu Chemical 102,300 5,503,900 Spain1.3% Inditex 70,800 Sweden1.5% Hennes & Mauritz, Cl. B 78,300 Switzerland5.5% Nestle 120,000 5,970,677 Novartis 100,600 5,595,392 SGS 4,260 5,702,471 United Kingdom10.4% BG Group 339,000 5,918,621 HSBC Holdings 509,300 5,588,306 Reckitt Benckiser Group 104,800 5,509,902 Standard Chartered 235,400 5,606,642 Tesco 811,000 5,190,093 WM Morrison Supermarkets 978,200 4,452,330 United States39.0% Abbott Laboratories 97,400 5,286,872 Adobe Systems 183,300 a 6,351,345 Amphenol, Cl. A 85,000 3,540,250 Anadarko Petroleum 68,000 4,768,840 Automatic Data Processing 145,400 6,050,094 C.R. Bard 66,100 5,537,858 Cisco Systems 247,100 a 6,011,943 EOG Resources 27,100 2,548,755 Fastenal 105,000 4,658,850 FLIR Systems 97,500 a 2,613,975 Gilead Sciences 134,000 a 6,379,740 Intel 300,800 6,175,424 Johnson & Johnson 80,700 5,084,100 MasterCard, Cl. A 23,200 5,205,384 Medtronic 140,600 6,102,040 Microsoft 182,000 5,216,120 NIKE, Cl. B 84,000 5,678,400 Oracle 241,900 5,962,835 Precision Castparts 56,800 6,404,200 Schlumberger 81,400 4,973,540 SYSCO 192,000 5,548,800 Wal-Mart Stores 97,300 5,261,011 Walgreen 175,800 6,195,192 Total Common Stocks (cost $262,913,701) Preferred Stocks2.1% Brazil Petroleo Brasileiro, ADR (cost $5,158,305) 171,900 Other Investment3.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,100,000) 11,100,000 b Total Investments (cost $279,172,006) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $279,172,006. Net unrealized appreciation on investments was $30,617,070 of which $32,784,132 related to appreciated investment securities and $2,167,062 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 121,555,568 - - Equity Securities - Foreign+ 177,133,508 - - Mutual Funds 11,100,000 - - + See Statement of Investments for country classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS International Stock Fund February 28, 2010 (Unaudited) Common Stocks95.4% Shares Value ($) Australia2.1% Woodside Petroleum Belgium2.0% Colruyt Canada1.0% Suncor Energy Denmark2.1% Novo Nordisk, Cl. B France6.0% Cie Generale d'Optique Essilor International Danone L'Oreal Germany4.1% Adidas SAP Hong Kong11.0% China Mobile CLP Holdings CNOOC Esprit Holdings Hong Kong & China Gas Hutchison Whampoa Japan34.8% AEON Mall Canon Chugai Pharmaceutical Daikin Industries Daito Trust Construction Denso Fanuc Hirose Electric Honda Motor HOYA INPEX Keyence Komatsu Mitsubishi Estate Nintendo Secom Shimamura Shin-Etsu Chemical Tokio Marine Holdings Singapore.5% DBS Group Holdings Spain2.1% Inditex Sweden2.1% Hennes & Mauritz, Cl. B Switzerland9.7% Nestle Nobel Biocare Holding Novartis Roche Holding SGS Synthes United Kingdom17.9% BG Group Burberry Group Cairn Energy 725,000 a Centrica HSBC Holdings Reckitt Benckiser Group Smith & Nephew Standard Chartered Tesco WM Morrison Supermarkets Total Common Stocks (cost $379,899,390) Preferred Stocks2.1% Brazil Petroleo Brasileiro, ADR (cost $7,069,422) Other Investment5.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $24,000,000) 24,000,000 b Total Investments (cost $410,968,812) 103.2% Liabilities, Less Cash and Receivables (3.2%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $410,968,812. Net unrealized appreciation on investments was $21,872,319 of which $30,889,058 related to appreciated investment securities and $9,016,739 related to depreciated investment securities. 100-322-22 At February 28, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amount Cost ($) Value ($) at 2/28/2010 ($) Purchases: Euro, expiring 3/1/2010 746,461 1,013,921 1,016,424 2,503 Euro, expiring 3/2/2010 507,280 689,039 690,741 1,702 British Pound, expiring 3/2/2010 440,625 670,147 671,869 1,722 Japanese Yen, expiring 3/2/2010 1,153,143,090 12,908,886 12,979,268 70,382 Swiss Franc, expiring 3/2/2010 1,084,805 1,006,966 1,009,825 2,859 100-322-22 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 1 -Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign+ 408,841,131 - - Mutual Funds 24,000,000 - - Other Financial Instruments++ - 79,168 - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for country classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
